DETAILED ACTION
This action is in response to the RCE filed 02/28/2022 in which claims 52, 54, 68 and 69 have been amended, claims 52-71 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 18 MARCH 2022 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Amendment
The previous 35 U.S.C. 112 (pre-AIA ), second paragraph rejections of claims 54 and 69  are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
As requested, the Double Patenting rejections will be held in abeyance until the claims are deemed to be in condition for allowance.
Claim Interpretation
Claims 55-56 recites the limitation “the silica nanoparticles”; this limitations is seen to be inherent to the “silica nanoparticle and polyvinyl alcohol composite” of claim 53, despite no specific limitation to “silica nanoparticles” being recited in the claims.
Claim 68 uses the term “resting” i.e. of the coating mixture. “Resting” of a solution is not a known term in the art and is not given a special definition by Applicants, and is thus broadly interpreted to mean “leaving the solution in mixed form” which appears in line with how it is used in the instant specification [0096].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 52, 61, 64, 66, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Shengji Xia, Muzi Ni, Tongren Zhu, Yu Zhao, Nana Li, Ultrathin graphene oxide nanosheet membranes with various d-spacing assembled using the pressure-assisted filtration method for removing natural organic matter, Desalination, Volume 371, 2015, Pages 78-87  (hereinafter “Xia” as cited in the IDS dated 10/31/2019) in view of US 2009/0093581 A1 (hereinafter “Swei”).
Regarding Claims 52 Xia discloses a water permeable membrane comprising: 
a porous support (polyethersulfone PES ultrafiltration disc); and 
a cross-linked graphene oxide composite layer (GO-mPDA) in physical communication with the porous support, wherein the cross-linked graphene oxide composite layer is formed by reacting a mixture comprising graphene oxide and a cross-linker and thus the graphene oxide is crosslinked and directly attached to the cross-linker, wherein the cross-linker comprises various diamines including m-phenylenediamine (Abstract, Secs. 2.1. Materials and 2.2. Membrane fabrication). 
Xia does not disclose the crosslinker comprises one of the claimed compounds.
However Swei discloses a graphene composite wherein graphene is combined with a diamine [0009], [0011] wherein the diamine may be optionally m-phenylenediamine or other diamines including 4,4'-diaminodiphenylamine [014]; and thus discloses that m-phenylenediamine and 4,4'-diaminodiphenylamine are known art equivalent diamines for use in graphene composites.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia by substituting 4,4'-diaminodiphenylamine for the crosslinker as disclosed by Swei because this involves the simple substation of known diamines for use in graphene composites to obtain the predictable result of forming a functional graphene composite.
Note: 4,4'-diaminodiphenylamine is compound CLC-5.1, as in the instant specification pg. 40, and matches claimed Formula 3B.
Regarding Claim 61 Xia in view of Swei discloses the membrane of claim 52, wherein the porous support comprises the polymer polyethersulfone PES (Xia 2.2. Membrane fabrication). 
Regarding Claim 64 Xia in view of Swei discloses the membrane of claim 52, wherein the graphene layer will inherently function as a salt rejection layer which is effective to reduce the salt/NaCl permeability of the membrane; (Xia pg. 79 first full para., “ultrathin nanofiltration membranes using chemically converted graphene have a high retention capacity for organic dyes and a moderate retention capacity for ion salts”). See MPEP 2112.
Regarding Claim 66 Xia in view of Swei discloses the membrane of claim 52, wherein the Go coating is disclosed to be “10’s of nanometers in thickness” and is thus seen to overlap the range claimed. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Xia’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 68 Xia discloses a method of making a water permeable membrane comprising: 
(1) preparing a coating mixture of a graphene oxide and crosslinker (i.e. various diamine monomers including m-phenylenediamine) and sonicating (i.e. seen to be “resting” as claimed) the coating mixture for 120 min;
(2) applying the coating mixture to a porous support (polyethersulfone PES ultrafiltration disc); 
(3) repeating step 2 as necessary to achieve the desired thickness or number of layers (it is performed at least once to apply at least 1 layer having different desired thicknesses); and 
(4) drying (i.e. curing) the resulting coated porous support at 50°C for 2 hours; (Abstract, Secs. 2.1. Materials and 2.2. Membrane fabrication). 
Xia does not disclose the crosslinker comprises one of the claimed compounds.
However Swei discloses a graphene composite wherein graphene is combined with a diamine [0009], [0011] wherein the diamine may be optionally m-phenylenediamine or other diamines including 4,4'-diaminodiphenylamine [014]; and thus discloses that m-phenylenediamine and 4,4'-diaminodiphenylamine are known art equivalent diamines for use in graphene composites.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia by substituting 4,4'-diaminodiphenylamine for the crosslinker as disclosed by Swei because this involves the simple substation of known diamines for use in graphene composites to obtain the predictable result of forming a functional graphene composite.
Note: 4,4'-diaminodiphenylamine is compound CLC-5.1, as in the instant specification pg. 40, and matches claimed Formula 3B.
Regarding claim 69 Xia in view of Swei discloses the method of claim 68, wherein the coating mixture containing GO composite is applied to the substrate by filtering it through the porous support (Xia sec. 2.2) which inherently involves “immersing the porous support into the coating mixture and then drawing the coating mixture into the porous support by applying a negative pressure gradient across the porous support until the desired coating thickness is achieved” as claimed.

Claims 53-56, 65, 67 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Swei and WO 2014/168629 A1 (hereinafter “Phadke” as cited in the IDS dated 10/31/2019).
Regarding Claim 53 Xia in view of Swei discloses the membrane of claim 52, but does not disclose an intermediate layer, comprising a crosslinked silica nanoparticle and polyvinyl alcohol composite comprising silica nanoparticles and polyvinyl alcohol, which is in physical communication with the porous support, and which is also in physical communication with the crosslinked graphene oxide composite layer.
With regard to (2) a silica composite, Phadke discloses a water permeable membrane comprising:
a microfiltration or ultrafiltration supporting membrane (i.e. a porous support); and 
a cross-linked graphene oxide composite layer in physical communication with said supporting membrane, wherein the cross-linked graphene oxide composite layer is formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, wherein the cross-linker comprises polyvinyl alcohol; [0034], and in other embodiments that the membrane may have multiple layers, one on top of the other, each a composite with the graphene [0036] and thus optionally also silica, including three layers (see Fig. 3) thus including a support 10, an intermediate layer 12, and a top layer 18, where specifically both the top layer 18 and the dense layer 12 may comprise PVA [0041], [0051]. It is further disclosed that silica nanoparticles may be additionally used in the composite alongside the graphene [0040], and thus each (or either) of the top layer and the intermediate layer may comprise PVA, graphene and silica nanoparticles.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia in view of Swei by substituting the substrate membrane and thus i.e. additionally using a silica composite intermediate layer silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol as disclosed by Phadke and because this involves the simple substitution of know support membrane for a top cross-linked graphene separation layer to obtain the predictable results of a functional cross-linked graphene membrane.
This is seen to result in a layer on top which is a cross-linked graphene oxide compound formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, and an intermediate filtering layer comprising a silica composite, in physical communication with the porous support, wherein the silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol.
Regarding claim 54 Xia in view of Swei and Phadke discloses the membrane of claim 53, wherein the cross-linked GO composite layer has a cross linker comprising 4,4'-diaminodiphenylamine which is compound CLC-5.1, as in the instant specification pg. 40, and matches claimed Formula 3B, and the third listed compound in claim 54 (see rejection of claim 52 above). 
Regarding claim 55 Xia in view of Swei and Phadke discloses the membrane of claim 53, and while the silica nanoparticles concentration is not given, the amount of silica nanoparticles will effect the number of pore areas they create and thus clearly affects the type of product obtained, it is a result effective variable.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate silica nanoparticle concentration, including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 56 Xia in view of Swei and Phadke discloses the membrane of claim 55, wherein the silica nanoparticles size is not specially disclosed however they are disclosed to be used for providing pore in layers which are 1-5 nm thick Phadke [0041] or 10-250 nm thick, and thus it would have been obvious to use silica nanoparticles having a size which is no larger than the layers they will be used in i.e. between be 1-250 nm, to provide the desired layer thickness. Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Phadke’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claims 65 Xia in view of Swei discloses the water permeable membrane of claim 52, but does not disclose wherein the salt rejection layer is disposed on the top of the crosslinked graphene oxide composite layer and the salt rejection layer comprises a polyamide prepared by reacting meta-phenylenediamine and trimesoyl chloride.
However Phadke discloses a water permeable membrane comprising:
a microfiltration or ultrafiltration supporting membrane (i.e. a porous support); and 
a cross-linked graphene oxide composite layer in physical communication with said supporting membrane, wherein the cross-linked graphene oxide composite layer is formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, wherein the cross-linker comprises polyvinyl alcohol; [0034], and in other embodiments that the membrane may have multiple layers, one on top of the other, each a composite with the graphene [0036] and thus optionally also silica, including three layers (see Fig. 3) thus including a support 10, an intermediate layer 12, and a top layer 18, where specifically both the top layer 18 and the dense layer 12 may comprise PVA [0041], [0051]. It is further disclosed that silica nanoparticles may be additionally used in the composite alongside the graphene [0040], and thus each (or either) of the top layer and the intermediate layer may comprise PVA, graphene and silica nanoparticles.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia in view of Swei by substituting the substrate membrane and thus i.e. additionally using a silica composite intermediate layer silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol as disclosed by Phadke and because this involves the simple substitution of know support membrane for a top cross-linked graphene separation layer to obtain the predictable results of a functional cross-linked graphene membrane.
This is seen to result in a layer on top which is a cross-linked graphene oxide compound formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, and an intermediate filtering layer comprising a silica composite, in physical communication with the porous support, wherein the silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol.
Wherein the GO/PVA layer may be a salt rejection layer [0035], or may be used as a support for a further TFC/salt rejection layer over it [0036], wherein the TFC may be an interfacially polymerized polyamide layer prepared by reacting meta-phenylenediamine and trimesoyl chloride; [0029]-[0030].
Regarding claim 67 Xia in view of Swei and Phadke discloses the membrane of claim 53, but does not disclose that the membrane specially has a relative atomic distribution of N atom of about 1% to about 2%. 
However, as the membrane may comprise an additional top coat of a thin layer of polyamide, it may thus comprise a percentage of Nitrogen atoms, it is not clear exactly what percentage the top coat would add to the membrane, but as the thickness of each layer is disclosed to be important and adjustable, they are consider result effect variables See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate polyamide layer amount/thickness (and thus Nitrogen percentage of the membrane), including those within the scope of the present claims, so as to produce desired end results.
Regarding claim 70 Xia in view of Swei discloses the method of claim 68, but does not disclose wherein, before applying the coating mixture containing GO composite, the substrate is first coated with a cross-linked SiO2 nanoparticle composite by a process comprising: (1) applying a coating mixture of a single mixed aqueous solution of polyvinyl alcohol and silica nanoparticles to a substrate, (2) repeating step 1 as necessary to achieve the desired thickness or number of layers, and (3) curing the coated substrate at about 90 °C to about 150 °C for about 1 minute to about 5 hours. 
With regard to a silica composite, Phadke discloses a water permeable membrane comprising:
a microfiltration or ultrafiltration supporting membrane (i.e. a porous support); and 
a cross-linked graphene oxide composite layer in physical communication with said supporting membrane, wherein the cross-linked graphene oxide composite layer is formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, wherein the cross-linker comprises polyvinyl alcohol; [0034], and in other embodiments that the membrane may have multiple layers, one on top of the other, each a composite with the graphene [0036] and thus optionally also silica, including three layers (see Fig. 3) thus including a support 10, an intermediate layer 12, and a top layer 18, where specifically both the top layer 18 and the dense layer 12 may comprise PVA [0041], [0051]. It is further disclosed that silica nanoparticles may be additionally used in the composite alongside the graphene [0040], and thus each (or either) of the top layer and the intermediate layer may comprise PVA, graphene and silica nanoparticles.
Phadke does disclose in other embodiments that silica nanoparticles may be additionally used in the composite along with the graphene [0040], and that the membrane may have multiple layers, one on top of the other, each with the graphene [0036], including three layers (see Fig. 3) thus including a support 10, an intermediate layer 12, and a top layer 18. 
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia in view of Swei by substituting the substrate membrane and thus i.e. additionally using a silica composite intermediate layer silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol as disclosed by Phadke and because this involves the simple substitution of know support membrane for a top cross-linked graphene separation layer to obtain the predictable results of a functional cross-linked graphene membrane.
This is seen to result in a layer on top which is a cross-linked graphene oxide compound formed by reacting a mixture comprising a graphene oxide compound and a cross-linker, and an intermediate filtering layer comprising a silica composite, in physical communication with the porous support, wherein the silica composite is formed by reacting a mixture comprising silica nanoparticles and polyvinyl alcohol.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia in view of Swei and Phadke by combining aspects of the various embodiments such that the membrane has three layers thus including a support, an intermediate layer, and a top layer, where at least the intermediate and top layer comprise graphene and silica nanoparticles because this involves the obvious combination of multiple embodiments which may be used together of the membrane disclosed by Phadke and because the silica nanoparticles preserve pore areas between the flakes of graphene compound [0040].
Thus to create such a layer, one would obviously follow the same procedure as described and cited in claim 68, but with the addition of silica nanoparticles, and preform it twice i.e. to create layer 12 and then layer 18.
Regarding claim 71 Xia in view of Swei and Phadke discloses the method of claim 70, wherein the GO/PVA layer may be used as a support for a further TFC/salt rejection coating over it [0036], wherein the TFC may be an interfacially polymerized polyamide layer prepared by reacting meta-phenylenediamine and trimesoyl chloride which is cured at 90°C for 3 minutes; [0029]-[0030]. While the curing time is claimed to be longer, at 5-20 minutes, as the curing time clearly affects the type of product obtained, it is a result effective variable.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate curing time, including those within the scope of the present claims, so as to produce desired end results.

Claim 57-60 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Swei and Phadke further in view of CN 102764598 A (hereinafter “Zhang”).
Regarding claim 57 Xia in view of Swei and Phadke discloses the membrane of claim 53, but does not discloses wherein the intermediate layer further comprises an additive, wherein the additive comprises a chloride salt, a borate salt, or an optionally substituted terephthalic acid. 
However Zhang discloses forming a PVA coating solution for forming a composite film wherein lithium chloride is included in the coating/casting solution (Abstract, Claim 1).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia in view of Swei and Phadke by further including lithium chloride in the PVA coating solution as disclosed by Zhang because this involves the modification of a PVA membrane coating solution in the same way to obtain predictable result of forming a successful PVA film.
Regarding claims 58-60 Xia in view of Swei, Phadke and Zhang discloses the membrane of claim 57, and further the limitations of claims 58-60 each recite a percentage range which includes 0.0 wt%. These claims are therefore recited as optional and thus are not further addressed.

Claim 62-63 is rejected under 35 U.S.C. 103 as being unpatentable over Xia in view of Swei further in view of US 2016/0038885 A1 (hereinafter “Hogen-Esch” as cited in the IDS dated 10/31/2019).
Regarding Claim 62 Xia in view of Swei discloses the membrane of claim 52, but does not disclose the weight ratio of cross-linker to the graphene oxide compound is about 1 to about 30. 
However Hogen-Esch discloses a similar membrane formed from graphene oxide and a crosslinker of mPDA wherein 2 wt% crosslinker is used with 0.5 wt% GO [0118], [0147], i.e. a ratio of cross-linker to the graphene oxide compound of 4.
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane of Xia in view of Swei by substituting for the amount of crosslinker a ratio of cross-linker to the graphene oxide compound of 4 as disclosed by Hogen-Esch and because this involves the simple substitution of ratios of cross-linker to the graphene oxide known in the art to provide the predictable results of a cross-linked graphene oxide membrane.
Regarding Claim 63 Xia in view of Swei and Hogen-Esch discloses the membrane of claim 62, wherein the graphene oxide compound is graphene oxide; Xia Abstract. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-10, 12, 14-15, 17-19, 22-23, 2735 and 37 of copending Application No. 16/636,624 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed.
Claims 52-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5, 7-8, 10, 12-14, 16-20, 22-23, 25, 31 and 33 of copending Application No. 16/492,924 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed.
Claims 52-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-14, 16-17, 19-20 and 25-27 of copending Application No. 16/490,478 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed. 
Claims 52-71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 26-44 of copending Application No. 16/490,466 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose a membrane which substantially anticipates that claimed.
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773